Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Enoc Alcantara-Mendez appeals the district court’s orders committing him to the custody of the Attorney General under 18 U.S.C. § 4246 (2006) and denying his motions for reconsideration. Our review of the record leads us to conclude that the district court did not err in finding that Alcantara-Mendez met the criteria for commitment and did not err in denying his motions for reconsideration. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.